842 F.2d 1293Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Joseph Charles THOMPSON, Defendant-Appellant.
No. 87-5003.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 29, 1988.Decided March 2, 1988.

Jeffrey L. Shrom, on brief, for appellant.
Breckenridge L. Willcox, United States Attorney;  Joseph Sedwick Sollers, III, and Max H. Lauten, Assistant United States Attorneys, on brief, for appellee.
Before DONALD RUSSELL, ERVIN and WILKINSON, Circuit Judges.
PER CURIAM:


1
Joseph C. Thompson appeals from a judgment of conviction entered in the District of Maryland on four counts of tax evasion in violation of 26 U.S.C. Sec. 7201.  We affirm.


2
The sole issue Thompson raises on appeal is that the evidence presented to the grand jury was insufficient to support the charges against him so that the indictment should now be dismissed.  It is settled, however, that a "conviction cannot be overturned by showing that the grand jury lacked sufficient evidence to make a rational finding of probable cause to believe that the defendant had in fact committed the crime[s] charged in the indictment."    United States v. Rolfe, 777 F.2d 1200, 1203 (7th Cir.1985).  See United States v. Mechanik, 425 U.S. 66, 67 (1986) ("the petit jury's verdict of guilty beyond a reasonable doubt demonstrates a fortiori that there was probable cause to charge the defendants with the offenses for which they were convicted");  Costello v. United States, 350 U.S. 359, 363 (1956) ("[a]n indictment returned by a ... grand jury, ... if valid on its face, is enough to call for trial of the charges on the merits.  The Fifth Amendment requires nothing more").


3
We dispense with oral argument because the dispositive issue recently has been decided authoritatively and affirm the conviction.


4
AFFIRMED.